Citation Nr: 0739573	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Bell's palsy, to 
include claimed residuals.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2006.  
At that time, initially, the Board determined that it would 
accept the RO's determination that the veteran's appeal was 
filed in a timely manner.  In that decision, the Board 
granted a separate 10 percent evaluation for left knee 
arthritis with painful motion; denied the service connection 
claim for a lung condition; and remanded service connection 
claims for vision impairment and Bell's palsy for additional 
evidentiary development.  Service connection for multiple eye 
conditions, claimed as vision problems, was granted in a 
November 2006 rating decision.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].accordingly that claim 
has been resolved and is no longer in appellate status before 
the Board.  


FINDINGS OF FACT

1.  There is no current or post-service medical evidence of 
record of a diagnosis of Bell's palsy.

2.  Incomplete blink of the left eyelid is the only residual 
manifestation which has been attributed by competent medical 
evidence to Bell's palsy diagnosed and treated during 
service.

CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Service connection is warranted for incomplete blink of 
the left eyelid, as a residual manifestation of Bell's palsy 
diagnosed during service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in April and November 2001 prior to 
the initial adjudication of the service connection claim for 
Bell's palsy in March 2002, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO advised the veteran that the evidence must show in order 
to warrant the grant of service connection.  The RO 
additionally notified the veteran that it would obtain any VA 
medical records or other treatment records that the veteran 
identified and advised the veteran that he may submit his own 
statements or statements from people describing his physical 
disability symptoms in support of his claim.  The RO further 
asked the veteran to send the information describing 
additional evidence or the evidence itself to the RO.  Thus, 
the veteran was essentially asked to provide any evidence in 
his possession that pertained to the claim.  38 C.F.R. § 
3.159 (b)(1) (2007).  

Additional duty to assist letters were issued in April 2005 
and April 2006.  The Board further observes that the RO 
provided the veteran with a copy of the March 2002 rating 
decision, the January 2004 Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOC) issued in July 
2005, October 2005, and December 2006, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA and identified private treatment records and 
afforded the veteran with VA examinations in April 2006 with 
respect to the service connection claim.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.

Factual Background

The service medical records reflect that in October 1971, the 
veteran was seen for a 5-day history of facial nerve 
paralysis, diagnosed as Bell's palsy and treated in late 
October 1971.  November 1971 records indicated that the 
prognosis was good and that the veteran was having a return 
of functioning in the left frontal area of the face.  A 
record dated in early December 1971 shows that the veteran 
could close his eye, wrinkle his nose and move the corner of 
his mouth; the prognosis was described as good.  There are no 
records of any further symptomatology or treatment for Bell's 
palsy dated during the veteran's period of service.  The 
December 1972 separation examination report reveals that 
neurological evaluation was normal.  

In February 2001, the veteran filed a service connection 
claim for Bell's palsy.  

Private and employment medical records dated from 1992 to 
1999 are negative for any symptoms indicative of, or for 
treatment or diagnosis of Bell's palsy.  VA and private 
records dated from 1982 to 2005, to include records of Dr. 
E.; Dr. R.C.S.; HealthSouth and the McAlester Clinic, are 
also negative for any symptoms indicative of, or for 
treatment or diagnosis of Bell's palsy.  

The record contains medical information obtained from the 
internet, specifically www.webmd.com which defines Bell's 
palsy and also pertains to medical conditions which may be 
attributable to welding rods, to include nerve damage.

The record contains a medical statement dated in July 2005, 
authored by Dr. R. of the Hugo Medical Clinic.  Dr. R. 
indicated that the veteran had developed Bell's palsy in 1971 
during service, affecting the left side of his face.  The 
report indicated that the veteran was told that the condition 
was caused by exposure to extreme temperature changes.  It 
was noted that since that time, the veteran had experienced 
drooping of the left side of the face and inadequate tearing 
of the eyes.  The report also indicated that the veteran was 
told that this condition had caused decreased eyesight with 
some scarring.  The doctor also mentioned that the veteran 
had severe sleep apnea, sinus congestion, and infections, and 
noted that the veteran had worked as a welder during service.  
The doctor recommended that the veteran be assessed for 
disability stemming from these incidents.  

The veteran underwent a VA evaluation of Bell's palsy in 
April 2006 and the claims folder was reviewed.  The veteran 
reported that in 1971, during service, he suffered from 
Bell's palsy, which he attributed to sudden temperature 
changes ranging from 112 degrees in Texas to - 40 degrees in 
Goose Bay Canada.  He reports that he was transferred from 
Canada to Germany, and it was in Germany that he developed 
symptoms of Bell's palsy.  He stated that this condition was 
treated with electrical shocks and physical therapy and that 
the condition resolved.  He indicated that currently he still 
experiences weakness of the left side of the face, numbness 
of the lips and cheek muscles and drooping of the left side 
of the face from time to time.  

Physical examination revealed intact motor function without 
any weakness or atrophy, normal and symmetrical reflexes on 
both sides, and sensory functions intact in both the upper 
and lower extremities.  The VA examiner specifically reported 
that there was no evidence of any facial weakness or signs of 
Bell's palsy.  A history of Bell's palsy during 1971 with no 
evidence of residual weakness was diagnosed.  

A VA examination of the eyes was also conducted in April 
2006.  At that time the examiner opined that long-standing 
incomplete blink of the left superior eyelid was at least as 
likely as not related Bell's palsy which was treated during 
service.  


Legal Analysis

The veteran maintains that he suffered from Bell's palsy in 
service as a result of drastic temperature changes to include 
extreme cold temperatures, without the benefit of being 
properly prepared and attired. 

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Certain diseases, such as organic diseases of the nervous 
system, may be presumed to have been incurred in or 
aggravated by service if the disease becomes manifest to a 
degree of 10 percent or more during the one-year period 
following a veteran's separation from service, 
notwithstanding that there is no in-service record of the 
disorder.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

In this case, there is no question that the veteran was 
treated for Bell's palsy during in service in late 1971.  The 
condition resolved without recurrence during the remainder of 
the veteran's period of service and no neurological 
abnormality was noted on the December 1972 separation 
examination report.  Post-service medical records and 
evidence fails to document any diagnosis or evidence of 
recurrence of Bell's palsy.  When examined in 2006 by VA 
specifically for evaluation of Bell's palsy, the examiner 
determined that that there was no evidence of any facial 
weakness or signs of Bell's palsy.  At that time, a history 
of Bell's palsy during 1971 with no evidence of residual 
weakness was diagnosed.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
case, the record lacks a current diagnosis, or any post-
service diagnosis, of Bell's palsy.  The Board notes although 
the April 2006 VA examination documents a diagnosis of a 
history of Bell's palsy, this does not indicate the presence 
of Bell's palsy at the time of the examination.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].  

In order for service connection to be granted for such a 
disease, there must be competent evidence in the record which 
demonstrates that the claimant presently suffers from 
disability attributable thereto.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
In the absence of a post-service/current diagnosis of Bell's 
palsy in this case, service connection must be denied for 
this claimed condition.

However, the question remains whether any residuals of Bell's 
palsy treated during service are currently manifested.  In 
this regard, in 2006 the veteran complained of symptoms of 
occasional weakness of the left side of the face, numbness of 
the lips and cheek muscles, and drooping of the left side of 
the face from time to time.  However, when clinically 
evaluated by VA in April 2006, none of these claimed symptoms 
were evident or clinically manifested.  

In a private medical statement dated in July 2005, Dr. R. 
indicated that the veteran had reported having symptoms of 
drooping of the left side of the face, inadequate tearing of 
the eyes and decreased eyesight with scarring of the eyes, as 
well as having sleep apnea, which the veteran was told were 
attributable to Bell's palsy.  The Board notes that service 
connection has already been effectuated for nuclear 
sclerosis, cortical cataracts, nasal pterygium - right eye, 
and corneal burn scarring of the eyes bilaterally, attributed 
to the veteran's duties as a welder during service.

Significantly, Dr. R. himself did not provide a medical 
opinion linking any of the veteran's aforementioned claimed 
symptoms to Bell's palsy which was diagnosed in service.  
Moreover, a lay person's (the veteran's) account of what a 
physician (not Dr. R.) purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
To the extent that Dr. R.'s medical statement may be 
considered a medical opinion establishing or at least 
suggesting an etiological link between the veteran's claimed 
symptoms and Bell's palsy, bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The value of a doctor's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

In essence, the only symptom/condition which has been linked 
by competent credible evidence to Bell's palsy diagnosed 
during service is long-standing incomplete blink of the left 
eyelid, diagnosed upon VA eye examination of April 2006.  At 
that time, the VA examiner, having reviewed the claims file, 
summarized the veteran's medical history and examined the 
veteran, concluded that that long-standing incomplete blink 
of the left superior eyelid was at least as likely as not 
related Bell's palsy which was treated during service.  There 
is no contrary medical opinion of record.

Accordingly, service connection is warranted for incomplete 
blink of the left superior eyelid, as residual of Bell's 
palsy treated during service.  The appeal is granted to this 
extent only.  Service connection is not warranted for any 
other claimed residual or for Bell's palsy itself as 
explained fully herein.  



ORDER

Entitlement to service connection for Bell's palsy is denied.

Entitlement to service connection for incomplete blink of the 
left superior eyelid as a residual manifestation of Bell's 
palsy is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


